De Vries, Judge,
delivered the opinion of the court:
This importation consists of a round wooden stick about 18 inches long, at one end of which is a whisk effect produced by small shavings of the stick turned down and bound together. They were returned for dutiable purposes by the collector under paragraph 423 of the tariff act of 1909 as brushes. They were reported by the appraiser as "wooden sticks 18 inches long, 8 inches at one end being cut into ■small strips, making it resemble a feather duster.” Upon appeal to the Board of General Appraisers the claim of the importers that they were dutiable as manufactures of wood under paragraph 215 •of said act was sustained. The Government appeals. There is no testimony in the record save that stated, consisting of the return of the collector and the samples of the imported merchandise. The Government relies largely upon numerous definitions of "brooms” and "brushes” as-quoted from the leading lexicographic authorities.
We do not find sufficient in this record to warrant a reversal of the decision of the board.
The claimed classification at most is one of extreme doubt, which should be resolved in favor of the importers.
The lexicographic definitions say that a broom is a species of brush. An essential part of the definition of each applies them to *331some useful purpose in the way of cleaning, sweeping, and brushing, etc. The name implies something useful for brush-ing. An examination of these samples furnishes no evidence of such in this record. Indeed, then very fragile character and construction would indicate an absence of any practicably useful employment of this merchandise. In the absence of any other evidence in the record than stated, we think they fall for classification within the description according to component material, "manufactures of wood,” as we held of certain fragile feather dusters in United States v. Scheuer & Co. (4 Ct. Cust. Appls., 37; T. D. 33224), that they fell within the description "feather dusters of all kinds.”
The decision of the Board of General Appraisers is affirmed.